NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SAFEWAY, INC.,                                  No.    20-71006
                                                No.    20-71230
                Petitioner,
                                                NLRB No. 20-CA-221482
 v.

NATIONAL LABOR RELATIONS                        MEMORANDUM*
BOARD,

                Respondent,

UNITED FOOD AND COMMERCIAL
WORKERS UNION, LOCAL 5,

                Intervenor.

                     On Petition for Review of an Order of the
                         National Labor Relations Board

                      Argued and Submitted February 8, 2021
                            San Francisco, California

Before: WARDLAW and BEA, Circuit Judges, and ROSENTHAL,** District
Judge.

      Safeway, Inc. (“Safeway”) petitions for review of an order of the National


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Lee H. Rosenthal, Chief United States District Judge
for the Southern District of Texas, sitting by designation.
Labor Relations Board (“the Board”), and the Board cross-petitions for

enforcement of the order. The Board determined that Safeway violated Section

8(a)(5) and (1) of the National Labor Relations Act (“NLRA”) by failing to

provide information requested by United Food and Commercial Workers Local 5,

United Food and Commercial Workers, AFL-CIO (“the Union”) for the purpose of

investigating grievances alleging violations of the collective bargaining agreement

(“CBA”). We have jurisdiction under 29 U.S.C. § 160(e) and (f). We deny

Safeway’s petition for review and grant the Board’s cross-petition for enforcement.

      1.    An employer’s duty to bargain collectively and in good faith under

Section 8(a)(5) and (1) of the NLRA “includes a duty to provide relevant

information needed by a labor union for the proper performance of its duties as the

employees’ bargaining representative.” Detroit Edison Co. v. NLRB, 440 U.S.

301, 303 (1979); see also 29 U.S.C. § 158(a)(5), (1). Here, substantial evidence

supports the Board’s determination that the requested vendor contract between

Safeway and Instacart was relevant to the Union’s enforcement of its members

rights under the CBA.

      When a union requests information concerning non-union employees, such

as the third-party contracts here, the union bears the burden of showing relevance

to the labor dispute. San Diego Newspaper Guild, Local No. 95 v. NLRB, 548 F.2d

863, 867–68 (9th Cir. 1977). This burden is subject to “a liberal, ‘discovery-type’


                                         2
standard of relevancy.” Press Democrat Publ’g Co. v. NLRB, 629 F.2d 1320, 1325

(9th Cir. 1980) (quoting NLRB v. Acme Indus. Co., 385 U.S. 432, 437 (1967)); see

also Retlaw Broad. Co. v. NLRB, 172 F.3d 660, 669 (9th Cir. 1999). A union need

show only a “probability that the desired information was relevant, and that it

would be of use to the union in carrying out its statutory duties and

responsibilities,” Acme, 385 U.S. at 437, including the duty to investigate

grievances, see id. at 436–38; NLRB v. Associated Gen. Contractors of Cal., Inc.,

633 F.2d 766, 770 (9th Cir. 1980).

      We give “great weight” to the Board’s findings of relevance. See San Diego

Newspaper Guild, 548 F.2d at 867. Applying the deference due the Board’s

determination, we uphold the Board’s conclusion that the Union met its burden of

demonstrating the contract was relevant to the resolution of its bargaining unit

employees’ grievances. The Union indicated to Safeway that it had witness

accounts of Instacart employees seeming to perform bargaining-unit work in

violation of the CBA. The Union explained that the requested contract would

allow the Union to corroborate these accounts and determine whether the alleged

violations were accidental and isolated or whether they were part of an intentional

business plan. Thus, the Union demonstrated it was not merely speculating about

“some unknown contract violation,” id. at 868, and that the requested information

would “aid” its investigation of the identified violations, Associated Gen.


                                          3
Contractors, 633 F.2d at 772. Because the requested information was relevant,

Safeway’s refusal either to produce the information or to enter good-faith

negotiations regarding confidentiality violated the NLRA. See Retlaw, 172 F.3d at

669–70.

      2.    Safeway does not challenge the Board’s finding that Safeway violated

the NLRA by delaying its response to the Union regarding additional requested

contracts with Boar’s Head and DSD. Because Safeway does not challenge this

finding, the Union is entitled to summary enforcement of the relevant portion of

the order. See, e.g., Sparks Nugget, Inc. v. NLRB, 968 F.2d 991, 998 (9th Cir.

1992).

      Safeway’s petition is DENIED, and the Board’s petition for enforcement of

its order is GRANTED.




                                         4